Citation Nr: 0504649	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for hearing loss in the 
left ear with infections, deterioration of the ear drum and 
bone structure, with loss of balance, dizziness, and 
blackouts.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

The veteran was scheduled to give testimony at a Travel Board 
hearing in November 2004 at the Nashville RO.  In October 
2004, the veteran contacted the RO to cancel the hearing.  At 
that time, he also withdrew his hearing request and asked 
that the appeal be forwarded to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran contends that his preexisting left ear disability 
was aggravated by his service, in that his duties required 
him to work outside, overnight, in cold weather conditions.

A review of the record reveals that the veteran has not been 
evaluated by VA in connection with his claim.  Service 
medical records show, however, that the veteran was treated 
for a left ear disorder after entering service.  On 
examination, he was found to have chronic otitis externa with 
drumhead dullness and adhesion of the tympanic membrane to 
the medial wall of the middle ear.  There was also an attic 
retraction with cholesteatoma.  The veteran was ultimately 
discharged from service based on this disorder.  

Based on the service medical records, it is the opinion of 
the Board that a contemporaneous and thorough VA examination 
and medical opinion would assist the Board in clarifying the 
nature and etiology of the veteran's current left ear 
disorder and would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  38 C.F.R. § 3.159(c)(4) (2004); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should schedule the veteran for 
a VA ear disease examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  All tests and studies deemed 
necessary should be completed.  On the 
basis of the current examination findings 
and information contained in the claims 
file, the examiner is requested to render 
opinions as to the following:
	
i.  whether there is clear and 
unmistakable evidence that an ear 
disorder existed prior to service; 
and,

ii.  if so, whether there is clear 
and unmistakable evidence that the 
left ear disorder did not 
permanently increase (other than 
through natural progress) during 
the veteran's active duty service. 

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




